NETERER, District Judge.
The rent was due more than 60 days prior to the adjudication in bankruptcy or assertion of claim by action of any kind. If the landlord has a lien it is by virtue of the statutes of Washington. Rem. Comp. Stat. § 1203 — 1, provides that a landlord shall have a lien subject to taxes and special Hens, or mortgages, conditional sales, ete., — “such liens shall not be for more than two months’ rent due or to become due, nor for any rent or installment thereof which has been due for more than two months.” The Supreme Court of Washington, in Culp et al. v. McMehan et al., 123 Wash. 499, 212 Pac. 1069, said that action to enforce a landlord’s lien must be commenced within two months from the time the rent is due and the life of the lien depends upon such enforcement, and further holds that the appointment of a receiver does not toll the limitation thus fixed, *465no injunction having been issued. In re Rauch (D. C.) 226 Fed. 982, has no application. The law of this state and the decision of the highest court are conclusive.
The decision of the referee is affirmed.